Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 02/07/2019 has been entered.
	The amended drawing submitted 06/28/2021 has been entered.
	The amendment to the specification submitted 06/28/2021 has been entered.
	The amendments to the drawings and the specification overcome the objections to the drawings and the specification and therefore the objections are withdrawn.    

Reasons for Allowance
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	The prior art of Taikou (JP11114731A) fails to anticipate or render obvious “an elastic body urging the arm portion of the flexible ring assembly mechanism so as to press the arm portion inward in a radial direction of the rotating portion main body.”  
	Applicant’s elastic body, in the form of a spring 51, urges an arm portion 424 of the flexible ring assembly mechanisms 421 and 422 so as to press the arm portion 424 with respect to the workpiece (Figs. 3, 4, 7).  Taikou’s arm portion 6 for pressing the fitting ring 1 does not include an elastic body for performing the function of “urging the arm portion of the flexible ring assembly mechanism,” nor would it have been obvious to one of ordinary skill in the art to modify the mounting arm with such an elastic body.  Taikou functions without such an elastic body and incorporating such an elastic body would possibly reduce the pressing force (i.e. from a rigid force 
	The prior art such as US-2018/0339379 teaches elastic members 82c for urging arms against a ring, but fails to disclose “a rotating portion main body…wherein the rotating portion main body rotates the arm portion so that the arm portion rotates while pushing the flexible ring.”  Rather, devices such as this appear to fit the ring over the tip of the workpiece.  Applicant’s device, however, fits a portion of the ring into the groove and proceeds to press the ring into place.  Therefore, the prior art such as ‘379 fails to anticipate or render obvious this claimed limitation in combination with all other claimed limitations.  
	For these reasons, claim 1, and those depending therefrom including claims 2-4, is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  JP09323226A, EP1806205A1, DE3533674A1, US-2004/0040138, US-2,837,812, US-3,315,746, US-3,851,369, US-5,062,194, and US-5,083,354 are pertinent to claim 1.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947.  The examiner can normally be reached on Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL D CRANDALL/Examiner, Art Unit 3723